Case 1:15-cv-00382-HSO-JCG Document 332-8 Filed 01/04/19 Page 1 of 3

EXHIBIT 8
Case 1:15-cv-00382-HSO-JCG Document 332-8 Filed 01/04/19 Page 2 of 3

sits
ANT eey gate lads

SLABBED NEW MEDIA, LLC New Media
for the Gulf
TOL UAT

 

December 19, 2012

New Dream Network, LLC
Dreamhost.com

707 Wilshire Boulevard, Suite 5050
Los Angeles, CA 90017

December 19, 2012

RE: Mistaken Removal
Dear New Dream Network, LLC;

Please find attached to this letter a list of material removed by you pursuant to 17 U.S.C. Section 512. | have a
good faith belief that this material was removed or disabled in error as a result of mistake or misidentification of
the material. | declare that this is true and accurate under penalty of perjury under the laws of the United States of
America.

For the purposes of this matter, | consent to the jurisdiction of the Federal District Court for the judicial district in
which | reside. | also consent to service of process by the person providing notification under Section 512(c)(1)(C)
or that person’s agent.

However, by this letter, | do not waive any other rights, including the ability to pursue an action for the removal or
disabling of access to this material, if wrongful.

Having complied with the requirements of Section 512(g)(3), | remind you that you must now replace the blocked
or removed material and cease disabling access to it within fourteen business days of your receipt of this notice.
Please notify me when this has been done.

| appreciate your prompt attention to this matter. If you have any questions about this notice, please do not
hesitate to contact me.

Sincerely,

- ff

b (C —-
L *

Douglas Handshoe

Slabbed New Media, LLC

110 Hall Street

Post Office Box 788

Wiggins, MS 39577

Phone: (228) 284-0004

Facsimile: (601) 928-5129
Case 1:15-cv-00382-HSO-JCG Document 332-8 Filed 01/04/19 Page 3 of 3

Re: [douhan5 66878847] URGENT: DMCA Takedown Notification
Identification of material subject to this counter notification

"Photograph of Vaughn Perret, Danny Abel and Charles Leary”

http://www.slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-busters-
against-river-birch-terms-trout-point-lodge-Itd-of-nova-scotia-a-shell-company/

http://slabbed. files. wordpress.com/2012/01/abel-leary-perret.jpg .

http://www.slabbed.org/2012/09/18/dirty-deeds-done-dirt-cheap-slabbed-explores-the-
genesis-of-the-trout-point-development-and-certain-land-sales-to-aaron-broussard-and-

his-cronies/"
http://www.slabbed.org/wp-content/uploads/2012/01/abel-leary-perret.jpg ,
